*834RESOLUCIÓN
Mediante una opinión per curiam y sentencia de 22 de diciembre de 2006, suspendimos al peticionario, Sr. Luis A. Ortiz López, del ejercicio de la abogacía y la notaría por el término de tres meses por deficiencia en el desempeño de la profesión legal. La suspensión no tuvo carácter inmediato y se le notificó mediante un diligenciamiento personal el 27 de diciembre del mismo año.
El término de diez días que dispone nuestro reglamento para solicitar reconsideración de la Sentencia venció el 12 de enero de 2007, por lo que ésta advino final y firme a partir del 16 de enero del mismo año (el 1, 8 y 15 de enero de 2007 fueron días feriados).
Surge del expediente de la querella (CP-2005-7) que el 17 de enero de 2007 se notificó la referida Opinión y Sentencia —final y firme— a las entidades pertinentes, entre éstas, el Colegio de Abogados, el Hon. Procurador General y el Departamento de Estado, además de notificarse al propio querellado y a los querellantes. El 29 de enero de 2007, el señor Ortiz López presentó en nuestra Secretaría una moción de reconsideración tardía. Mediante Resolución de 2 de febrero de 2007, notificada el 6 de febrero, la denegamos con un “no ha lugar”.
Posteriormente, el 12 de febrero de 2007, el señor Ortiz López presentó una segunda moción de reconsideración. Ésta fue declarada “no ha lugar”, con un “aténgase a lo resuelto”. La resolución a esos efectos tiene fecha de 21 de febrero de 2007 y fue notificada el 22 del mismo mes y año.
El 26 de marzo de 2007, el señor Ortiz López compareció ante nos e indicó que la suspensión de tres meses se cumplía el 27 de marzo de 2007, por lo que nos solicitó que lo reinstaláramos al ejercicio de la profesión legal.
Habida cuenta de que la suspensión del ejercicio de la abogacía y la notaría se hizo efectiva el 16 de enero de *8352007, al advenir final y firme nuestra Sentencia disciplinaria, no es sino hasta el 15 de abril de 2007 que se cumplen los tres meses de la suspensión decretada.
Por lo tanto, examinada la “Moción solicitando reinstalación” al ejercicio de la profesión legal presentada por el señor Luis A. Ortiz López, se ordena su reinstalación, efectivo el 16 de abril de 2007.

Notifíquese por telefax y por la vía ordinaria.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Denton hubiera ordenado su reinstalación efectivo el 27 de marzo de 2007.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo